


113 HRES 397 IH: Recognizing the 40th anniversary of the independence of the Bahamas.
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
113th CONGRESS
1st Session
H. RES. 397
IN THE HOUSE OF REPRESENTATIVES

October 30, 2013
Mr. Hastings of Florida (for himself, Ms. Brown of Florida, Ms. Clarke, Ms. Wilson of Florida, Mr. Jeffries, Mr. Conyers, Ms. Norton, and Mr. Lewis) submitted the following resolution; which was referred to the Committee on Foreign Affairs

RESOLUTION
Recognizing the 40th anniversary of the independence of the Bahamas.


Whereas the proud history and rich culture of the Bahamian people date back centuries, having evolved amid significant influence from foreign settlers and traders who were drawn to their islands’ ecological beauty, resources, and strategic location;
Whereas the islands of the Bahamas were settled by the Lucayan Indians from 900 to 1500 AD and, following Christopher Columbus’ landfall in the New World on San Salvador in 1492, about 40,000 natives were sent to work in the mines of Hispaniola;
Whereas British settlement began in 1648 with the arrival of English Puritans led by Captain William Sayle, known as Eleutheran Adventurers, who sought religious freedom;
Whereas the capital of the Bahamas, Nassau, was established around 1670 as a commercial port, and experienced several decades of conflict between Spanish, French, and British military forces, as well as privateers and pirates;
Whereas by 1718, the King of England appointed Captain Woodes Rogers to serve as the first Royal Governor and restore order in the Bahamas, now a crown colony;
Whereas following the American War of Independence, the British issued land grants to American Loyalists who went into exile in the Bahamas, bringing with them slaves and forcing the Spanish to retreat from the region;
Whereas the majority of Bahamians today trace back their roots to the thousands of West Africans who were enslaved and brought to the islands in order to work on cotton plantations by those loyal to the British Crown;
Whereas Britain abolished its slave trade in 1807, and resettled thousands of liberated Africans from foreign slave ships as free persons in the Bahamas;
Whereas in the early 1820s, hundreds of American slaves and Black Seminoles escaped from Florida, with many of them settling on Andros Island in the Bahamas;
Whereas Britain officially abolished slavery throughout most of the British Empire in 1834, thereby ending plantation life in the Bahamas and giving rise to a nation of seafarers;
Whereas the Hotel and Steam Ship Service Act of 1898 marked the beginning of a vibrant tourism industry for the Bahamas, providing the government support needed for the construction of hotels and subsidized steamship service;
Whereas in 1964, Bahamians were granted self-rule, and in 1969 became members of the Commonwealth of Nations;
Whereas in December 1972, the Government of the Bahamas headed by Prime Minister the Rt. Hon. Lynden Pindling and the Opposition headed by Sir Kendal Isaacs led a delegation to London to discuss the Independence Constitution;
Whereas, on April 2, 1973, the Minister of Home Affairs, the Hon. R.F. Anthony Roberts, announced in the House of Assembly that the Bahamas had a new flag, and in the same year Timothy Gibson’s March On, Bahamaland was adopted as the country’s national anthem;
Whereas, on July 10, 1973, the Bahamas became a free and sovereign country, ending 325 years of peaceful British rule; and
Whereas Bahamians typically commemorate their independence with a week-long celebration beginning on July 3, consisting of a number of Junkanoo street parades, fireworks, political speeches, and other events: Now, therefore, be it

That the House of Representatives—
(1)joins the people of the Bahamas and the Bahamian diaspora worldwide in commemorating the 40th anniversary of the independence of the Bahamas;
(2)recognizes that the United States and the Bahamas are united by a shared history, common values, and a commitment to democracy and human rights; and
(3)encourages both nations to continue strengthening their friendship and bilateral partnership, especially in promoting greater security, economic development, and people-to-people exchanges, expanding opportunities for the next generation of leaders, addressing the effects of climate change, and advancing gender equality throughout the Caribbean region.

